Exhibit 10.1
 
IN THE COURT OF COMMON PLEAS
FOR FRANLIN COUNTY, OHIO


 

COMPLETE
INVESTMENT                                                                  :  
  MANAGEMENT,
LTD                                                                  :      :  
 Plaintiff,   :    Case No. 06 CV 010019    :    v.  :      :    EMED FUTURE,
INC., et al,    :  Judge Frye    :    Defendants.  :  

 
SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT AND RELEASE ("Settlement Agreement'') is entered into
between the Plaintiff, and E Med Future, Inc., one of the above Defendants
(hereinafter "EMed'').


RECITALS


A.  
On or about August 6, 2006, Plaintiff filed the above titled action against the
Defendants seeking the appointment of a receiver and the repayment of a loan
made by the Plaintiff to the Defendant in the amount of $548,000.



B.  
Plaintiff obtained a judgment against Kenneth A. Jackson d/b/a PR Market
Research, one of the Defendants for $381,339.



C.  
On November 22, 2006 Martin Management Services, Inc. was appointed as receiver
for EMed (hereinafter “Receiver”).



D.  
On May 31, 2011, the Receiver filed the Receiver’s Seventh Report and Motion for
Authority to Make Final Distribution and Terminate Receivership.



E.  
On June 16, 2011, the Court signed an Order Authorizing Final Distribution and
Terminating Receivership.



F.  
On July 15, 2011, Plaintiff filed a Motion for Default Judgment against EMed in
the amount of $612,592.88 plus 12% interest from July 1, 2006, plus the costs of
this proceeding.



G.  
To date, the Court has not ruled on Plaintiff’s Motion for Default Judgment
against EMed.

 
 
 
1

--------------------------------------------------------------------------------

 
 
H.  
On July 19, 2011 the above referenced case was terminated by the Court.



I.  
EMed currently has numerous liabilities and no marketable assets.



J.  
EMed as a publicly traded company stopped reporting with U.S. Securities and
Exchange Commission on September 30, 2009 and is currently delinquent in its
filings.



K.  
On September 2, 2011, the U.S. Securities and Exchange Commission obtained a
temporary restarting order and other relief in a civil injunctive action in the
United States District Court for the District of Utah against National Stock
Transfer, Inc. (hereinafter “National”), its owner and its President.



L.  
National has recently been physically locked out of its office by its creditor,
Woodward Capital Partners, LLC, as part of a private state court case.



M.  
National is the transfer agent for EMed, and as a consequence EMed shares are
currently blocked by law from being tradable.



N.  
EMed desires to become a publicly reporting and trading company by acquiring
Acem Madencihlik Ltd, a manganese mining company located in
Adiyaman-Merkez-Azikan (Yazibasi), Turkey in a 95% reverse merger whereby the
owners of Acem would own 95% of EMed after a 10 for 1 reverse stock split.



O.  
Plaintiff and EMed desire to enter into this Settlement Agreement in order to
provide for full settlement and discharge of all claims between them upon the
terms and conditions set forth herein.



AGREEMENT


The parties hereto agree as follows:


1. Release and Discharge


In consideration of EMed's agreement to issue shares in EMed and subject to EMed
acquiring Acem as stated above, the Plaintiff completely releases and forever
discharge EMed, of and from any and all past, present or future claims, demands,
obligations, actions, causes of action, rights, damages, royalties, costs, loss
of services, expenses and compensation which the Plaintiff now has, or which may
hereafter accrue or otherwise be acquired by plaintiff, that is and was the
subject of this action between the parties.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2. Consideration


In consideration of the release set forth above, Defendant hereby agrees to
issue to Plaintiff one million newly issued shares (1,000,000) in EMed after the
above referenced 10 for 1 reverse stock split.


3. Attorneys' Fees


Each party hereto shall bear its own attorneys' fees and costs arising from the
actions of its own counsel in connection with the Demand and this Settlement
Agreement and incurred prior to the date of execution of the Agreement.


4. Warranty of Capacity to Execute Agreement


The Plaintiff represents and warrants that no other person or entity has or has
had any interest in the claims, demands, obligations, or causes of action
referred to in this Settlement Agreement, except as otherwise set forth herein,
and that it has not sold, assigned, transferred, conveyed or otherwise disposed
of any of the claims, demands, obligations, or causes of action referred to in
this Settlement Agreement.


5. Entire Agreement and Successors in Interest


This Settlement Agreement contains the entire agreement between the Plaintiff
and EMed with regard to the matters set forth herein and shall be binding upon
and inure to the benefit of the executors, administrators, personal
representatives, heirs, successors and assigns of each.


6. Representation of Comprehension of Document


In entering into this Settlement Agreement, the Plaintiff represents that it has
relied upon the legal advice of its attorneys, who are the attorneys of its own
choice and that the terms of this Settlement Agreement have been completely read
and explained to it by its attorneys, and that those terms are fully understood
and voluntarily accepted by it.


7. Governing Law


This Settlement Agreement shall be construed and interpreted in accordance with
the laws of the State of Ohio.


8. Additional Documents


All parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions which may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Settlement Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
9. Effectiveness


This Settlement Agreement shall become effective on execution.






Dated:
_12/6/2011_________                                                        
 __/s/Charles O. Mbanefo_________________
Dr. Charles O. Mbanefo
CEO of Complete Investment Management, Ltd.
Plaintiff




Dated:
__12/6/211__________                                                       
 __/s/Don Sullivan_____________________
 Don Sullivan
CFO of E Med Futures, Inc.




Sec Attorneys, LLC




Dated:
__12/6/2011_________                                                            By:
_/s/Jerry Gruenbaum_________________
       Jerry Gruenbaum, Esq.
      Attorney for:
     Acem Madencihlik Ltd.
 
 
 
4

--------------------------------------------------------------------------------

 


CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true and accurate copy of the foregoing
Settlement Agreement and Release has been served via ordinary United States
Mail, postage prepaid on this 7th day of December, 2011 upon:


Mr. Reg
Martin                                                                              
Barry Waller, Esquire
Martin Management Services, Inc.                                           
  Fry, Waller & McCann Co. LPA
180 East Broad Street, 8th
Floor                                                    35 E. Livingston Ave.
Columbus, OH
43215                                                                   
  Columbus, OH 43215
As Receiver                                                                 
                    Attorney for Plaintiff


David N. Haring,
Esquire                                                                Dennis R.
Newman, Esquire
Brown, Bemiller,
Murray,                                                                Isaac
Brant Ledman & Teetor LLP
McIntyre, Vetter & Heck,
LLP                                                       250 East Broad Street,
Ste. 900
70 Park Avenue
West                                                                    
Columbus, OH 43215-3742
Mansfield, Ohio
44902                                                                   Attorney
for Dane Donohue & Robert
Attorney for Jackson and Safe
Medical                                                                Ochsendorf
Solutions LLC


A.C. Strip,
Esquire                                                                       
Aaron C. Firstenberger, Esquire
Strip, Hoppers, Lithart,
McGrath                                                Strip, Hoppers, Lithart,
McGrath
& Terlecky Co.,
L.P.A.                                                                & Terlecky
Co., L.P.A.
575 South Third
Street                                                                575 South
Third Street
Columbus, Ohio
43215                                                                Columbus,
Ohio 43215
Attorneys for
Receiver                                                                Attorneys
for Receiver


 
   _/s/Don Sullivan_______________
   Don Sullivan
   E Med Future, Inc.
 
 
 
5

--------------------------------------------------------------------------------

 